Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 1 of 24 Page ID
                                  #:3009




                      Exhibit D
Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 2 of 24 Page ID
                                  #:3010

   1                      UNITED STATES DISTRICT COURT

   2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3

   4

   5    MOSAIC BRANDS, INC.,          )
                                      )
   6                  Plaintiff,      )
                                      )
   7           vs.                    ) Case No.
                                      ) 2:20-cv-04556-AB-JC
   8    THE RIDGE WALLET LLC,         )
                                      )
   9                  Defendant.      )
        ______________________________)
  10

  11

  12

  13

  14          Video-recorded videoconference deposition

  15                            of MIA KAMINSKI

  16                            November 17, 2020

  17

  18

  19

  20

  21

  22

  23

  24    JOANNA B. BROWN, CSR No. 8570, RPR, CRR, RMR
        468112
  25
Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 3 of 24 Page ID
                                  #:3011

   1                      UNITED STATES DISTRICT COURT

   2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3

   4

   5    MOSAIC BRANDS, INC.,          )
                                      )
   6                  Plaintiff,      )
                                      )
   7           vs.                    ) Case No.
                                      ) 2:20-cv-04556-AB-JC
   8    THE RIDGE WALLET LLC,         )
                                      )
   9                  Defendant.      )
        ______________________________)
  10

  11

  12

  13

  14               Video-recorded videoconference deposition

  15    of MIA KAMINSKI, taken remotely on behalf of the

  16    Defendant, beginning at 9:40 a.m. and ending at

  17    3:58 p.m., on Tuesday, November 17, 2020, before

  18    JOANNA B. BROWN, Certified Shorthand Reporter No. 8570,

  19    RPR, CRR, RMR.

  20

  21

  22

  23

  24

  25



                                           2

                                     MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 4 of 24 Page ID
                                    #:3012

         1       Q     I don't know.

         2       A     We don't have any files on The Ridge Wallet.

         3       Q     Okay.   Do you have -- did you previously have

         4   files on the Storus Smart Money Clip II that no longer

11:12    5   exist?

         6       A     Yes.

         7       Q     What were those files?

         8       A     Once Storus filed bankruptcy, everything got

         9   thrown out.

11:12   10       Q     Shredded?

        11       A     Yeah.   We hired a company to come in and shred

        12   everything.

        13       Q     And that was roughly 2017/2018, something like

        14   that?

11:13   15       A     Well, no.   That was in 2000 -- well, I think

        16   we did it a couple times.      So once was done in -- oh,

        17   my God.   It was so long ago -- 2013 during one move and

        18   again in 2016 after Storus Corporation was bank-owned.

        19       Q     Okay.   So you are saying some files did exist

11:13   20   that perhaps related to sales of the Storus Smart Money

        21   Clip II but no longer exist as a result of that?

        22       A     Yes.

        23       Q     Do you know how many sold -- how many you sold

        24   in 2012 of the Storus Smart Money Clip II?

11:14   25       A     I can't remember.



                                             73

                                       MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 5 of 24 Page ID
                                    #:3013

         1       Q    2013?

         2       A    I can't remember.

         3       Q    2014?

         4       A    I can't remember.

11:14    5       Q    2015?

         6       A    I can't remember.

         7       Q    2016?

         8       A    I can't remember.

         9       Q    2017?

11:14   10       A    I can't remember.

        11       Q    2018?

        12       A    I don't -- I don't know.

        13       Q    2019?

        14       A    I don't know.

11:14   15       Q    Okay.   Is there anywhere that would have that

        16   information?

        17       A    There would be probably nothing before 2016,

        18   and if there is anything between '16 and now, we would

        19   have handed it to you.

11:14   20       Q    Do you -- does the Storus.com website operate

        21   using Shopify?

        22       A    We used to use an internal system.           We just

        23   recently went to Shopify.

        24       Q    Okay.   When did that transition occur?

11:15   25       A    I don't remember.



                                             74

                                       MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 6 of 24 Page ID
                                    #:3014

         1       A    $79.99.

         2       Q    Okay.   Do you have websites other than

         3   Storus.com selling -- sorry.

         4            Do you have websites that you operate other

11:23    5   than Storus.com selling the Smart Money Clip II?

         6       A    I don't -- I don't think so.         Oh, do we?      Oh,

         7   yes, Storuspromotions.com.

         8       Q    Okay.   Do you know how much you spent on

         9   advertising the Smart Money Clip II?

11:24   10       A    I don't.

        11       Q    Is it more than $20,000?

        12       A    Probably.

        13       Q    Is it more than $1 million?

        14       A    No.

11:24   15       Q    Is it more than $100,000?

        16       A    I don't know.

        17       Q    Do you know how much money you spent on

        18   advertising in 2011?

        19       A    No.

11:24   20       Q    Do you know how much money you spent on

        21   advertising in 2012?

        22       A    No.

        23       Q    Do you know how much money you spent on

        24   advertising the Storus Smart Money Clip II in 2013?

11:24   25       A    No.



                                             82

                                       MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 7 of 24 Page ID
                                    #:3015

         1       Q     Do you know how much money you spent in 2014

         2   advertising the Storus Smart Money Clip II?

         3       A     No.

         4       Q     Do you know how much money you spent in 2015

11:24    5   advertising the Storus Smart Money Clip II?

         6       A     No.

         7       Q     Is there someone who would know these answers

         8   better than you, Mia?

         9       A     No.

11:25   10       Q     Do you know how much money you spent

        11   advertising the Storus Smart Money Clip II in 2016?

        12       A     No.

        13       Q     2017?

        14       A     No.

11:25   15       Q     2018?

        16       A     No.

        17       Q     2019?

        18       A     I don't know.    I already answered that.

        19       Q     Do you have an advertiser who does your

11:25   20   advertising for you?

        21       A     We advertise all over.

        22       Q     Okay.   Give me an example of one of those

        23   places.

        24       A     Etsy.

11:25   25       Q     Okay.   Do you have advertisements that



                                             83

                                       MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 8 of 24 Page ID
                                    #:3016

         1   the top of the clip.       So I don't know if that's --

         2   maybe that is a beer.      I don't drink beer.       I drink

         3   wine when -- if I do.

         4       Q    I don't drink beer either.

11:46    5       A    So I don't know how -- why we use that.              I

         6   guess that was the best way to describe it.

         7       Q    And then, finally, the "carbon fiber exterior

         8   look"?

         9       A    Yes.

11:46   10       Q    Is that -- is that -- does all of that comport

        11   with, sort of, your understanding of the overall look

        12   of the Storus Smart Money Clip II?

        13       A    Yes.   The first version back in -- that we

        14   sell through to today.       We have newer versions that

11:46   15   don't have the carbon fiber exterior anymore.

        16       Q    Right.    Okay.     Are you aware that there are

        17   others out there that have each of those

        18   characteristics?

        19       A    Yes.

11:46   20       Q    Are there many others out there with those

        21   characteristics?

        22       A    Yes.

        23       Q    Hundreds?

        24       A    I didn't count them.

11:47   25       Q    But you said there were takedown notices for



                                              97

                                         MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 9 of 24 Page ID
                                    #:3017

         1   about a year ago, I had -- I just started doing it,

         2   like, in 2019.

         3       Q    Okay.

         4       A    And then I saw all of these and couldn't

11:49    5   believe it, actually, how many copied us.

         6       Q    You weren't really looking before that time?

         7       A    No.

         8       Q    Well, does this page on the right here look

         9   familiar, Exhibit 1007, I would like it marked as?

11:50   10       A    Does the page look familiar?         That specific

        11   page does not look familiar to me.         Some of those

        12   products do.   Is that what you are trying to say?

        13       Q    Are you aware of the Amazon website?

        14       A    I am aware of the Amazon website.

11:50   15       Q    Do you know what this is when I typed this up

        16   here?

        17       A    You typed in carbor -- carbor -- "carbon fiber

        18   wallet" in "Clothes, Shoes & Jewelry" category.

        19       Q    It looks like it, yeah.

11:50   20            By the way, this should be Exhibit 1008, I

        21   apologize.   I apologize.     1009.

        22            (Deposition Exhibit 1009 was marked for

        23            identification and is attached hereto.)

        24   BY MR. PEARCE:

11:50   25       Q    Does this look like it might be a



                                            100

                                       MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 10 of 24 Page ID
                                     #:3018

         1   search-results page when you type in "carbon fiber

         2   wallet" when on the Amazon website?

         3       A      I'll take your word for it.

         4       Q      Okay.   I appreciate that, Mia.

11:50    5              Do many of these products look similar to the

         6   Storus Smart Money Clip II?

         7       A      A few of them do.

         8       Q      A few of them?     What's --

         9       A      Not all of them.

11:50   10       Q      Not all of them.      Okay.     What about

        11   SHEVROV SV?

        12       A      Yes, that one looks like a copy -- an exact

        13   copy.

        14       Q      Are they a licensee now?

11:51   15       A      I don't know if SHEVROV is.         I have to look.

        16   I don't think they are.

        17       Q      Is TININ?

        18       A      I don't remember if that one is.         I think that

        19   one might be.

11:51   20       Q      No.    I apologize.    Is TININ a -- look like the

        21   Storus Smart Money Clip II?

        22       A      Oh, yeah, identical.        They are identical, most

        23   of them.

        24       Q      Vikrom looks like it too?

11:51   25       A      Yes.



                                              101

                                         MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 11 of 24 Page ID
                                     #:3019

         1       Q    This one has a strange Batman -- sorry about

         2   that -- Batman thing that comes with it, probably its

         3   own infringement, but does Phinius -- or Phinus?

         4       A    That's a good point.         Maybe you should call

11:51    5   them -- call up Batman.      Maybe you can get some work

         6   out of them.

         7       Q    I do know some attorneys at Warner Bros.

         8       A    You know some attorneys at what?

         9       Q    Warner Bros.      They own the Batman (inaudible).

11:51   10       A    Oh, I know lots of attorneys there too.             Huh.

        11   We might have some mutual friends.

        12       Q    I wouldn't be surprised.

        13            Ginzoff, does that look like an identical

        14   copy?

11:52   15       A    Yeah, from what I can see.         I can't see.      Do

        16   you see scribbles in there?

        17       Q    (Inaudible.)

        18       A    Your copy is blurry.

        19       Q    Yeah.

11:52   20       A    Yeah.

        21       Q    Awalis has a different carbon fiber.            It's

        22   blue, but does it otherwise look like a carbon copy?

        23       A    Yeah, it does look like a copy.

        24       Q    PAL&SAM?     That's a weird name.       Does that look

11:52   25   like a copy as well?



                                             102

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 12 of 24 Page ID
                                     #:3020

         1       A      Yes, it does look like a copy.

         2       Q      How about Rizot here?

         3       A      Yeah, that looks like a copy.

         4       Q      I'm just looking through.        It seems like there

11:52    5   are many.    Would you characterize this as many?

         6       A      Yes.

         7       Q      Do you see your product?       I don't actually see

         8   the Storus Smart Money Clip II here.          Do you?

         9       A      Well, it's probably not on that front page

11:53   10   that you searched in clothes.         You searched it in

        11   clothes.    Maybe we are not in that category.          I don't

        12   know.

        13       Q      Well, that's true.     That's possible.

        14       A      Are you live-searching right now?

11:53   15       Q      No.    This is a -- I printed this out

        16   earlier --

        17       A      Oh, okay.

        18       Q      -- because I have to provide it as an exhibit.

        19   It could change in the meantime.          We try not to mess

11:53   20   with these things.

        21              Are you familiar with Google Shopping results?

        22       A      No.

        23       Q      Have you gone down that path yet?         No?

        24       A      No.

11:53   25       Q      Facebook.   I guess, would you say carbon fiber



                                             103

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 13 of 24 Page ID
                                     #:3021

         1   is present on these wallets on this Google Shopping

         2   site?

         3       A    I mean, it looks like it.          I don't know.     I'd

         4   have to look at the listing, but who knows.

11:54    5       Q    Are you familiar with Google Shopping, Mia?

         6       A    No.

         7            MR. PEARCE:     No.    Let's mark this as

         8   Exhibit 1010.

         9            (Deposition Exhibit 1010 was marked for

11:54   10            identification And is attached hereto.)

        11            MR. PEARCE:     Just a moment.

        12            (Mr. Pearce mutes himself.)

        13            MR. PEARCE:     All right.       Can we mark this

        14   Exhibit 1011.

11:55   15            (Deposition Exhibit 1011 was marked for

        16            identification and is attached hereto.)

        17   BY MR. PEARCE:

        18       Q    Does this wallet look identical, Mia?

        19       A    Yes.    As far as I can tell, yes.

11:55   20       Q    Does this look -- does this website look

        21   familiar, Amazon again, carbon fiber wallet?

        22       A    Yes.

        23            MR. PEARCE:     I'd like to mark this as

        24   Exhibit 1012.

11:55   25       Q    Does this wallet look identical, Mia?



                                             104

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 14 of 24 Page ID
                                     #:3022

         1       A    Didn't you just ask me about this one?

         2       Q    No, I didn't.      This actually --

         3       A    This one is a different one?

         4       Q    I'll bring the other one up if you'd like.

11:55    5       A    I thought it said "LOOKISS."

         6       Q    This one says "LOOKIS."          No.   This one is --

         7   oh, I apologize.    You are right.        This is the same one.

         8   I don't mean to confuse you, but it is identical.             Nice

         9   spot there.

11:56   10            MR. PEARCE:     How about this one.        Let's mark

        11   this instead Exhibit 1012.

        12            (Deposition Exhibit 1012 was marked for

        13            identification and is attached hereto)

        14            THE WITNESS:      Did you ask me a question?

11:56   15   BY MR. PEARCE:

        16       Q    Is this identical to you, the Storus Smart

        17   Money Clip II?

        18       A    Yeah, except for just, like, what Ridge did,

        19   just stamped their name on the money clip.

11:56   20       Q    You are referring, yeah, to the little logo on

        21   the left here?

        22       A    Except for their brand and they put their own

        23   brand name on and took ownership of our product.

        24       Q    Is this one identical to the Storus Smart

11:56   25   Money Clip II?



                                             105

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 15 of 24 Page ID
                                     #:3023

         1         A    Except for the carbon fiber.

         2              MR. PEARCE:     Okay.   Let's mark this -- sorry.

         3   I'd like to mark this Exhibit 1013.

         4              (Deposition Exhibit 1013 was marked for

11:56    5              identification and is attached hereto.)

         6   BY MR. PEARCE:

         7         Q    So this one is green as opposed to carbon

         8   fiber, Mia, you were saying?

         9         A    Yeah.   It has the -- it's an aluminum finish

11:57   10   instead of carbon fiber, I believe.          If I'm looking at

        11   the picture, it could be plastic.          I don't know.     Maybe

        12   it is carbon fiber -- I don't know -- with a plate over

        13   it.    I don't know.     I would have to see the product in

        14   person to tell you what it was made out of.

11:57   15         Q    What about this one marked Exhibit 1013 --

        16   -14?

        17         A    I don't know on that one because it has some

        18   cash-strap thing on it.       So I don't know if that goes

        19   on the other side.       The front -- this front side on the

11:57   20   left, I would say it looks like a copy of it.            You have

        21   to get me the product in my hands.

        22              (Deposition Exhibit 1014 was marked for

        23              identification and is attached hereto.) 1

        24   BY MR. PEARCE:

11:57   25         Q    Does it look like this is for sale now, like,



                                             106

                                         MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 16 of 24 Page ID
                                     #:3024

         1   one could purchase this product?

         2       A    I have no idea.

         3       Q    What happens when you click "Buy Now" when you

         4   are on Amazon?

11:57    5       A    Well, I don't know when you ran this.            I don't

         6   know if they are up there.       I don't know.

         7       Q    Okay.    Well, whenever I created this, did it

         8   look like it was for sale?

         9       A    I guess.     Why would you list on Amazon if you

11:58   10   didn't want to put it up for sale?

        11       Q    How identical is this one, Mia?

        12       A    I don't think that one -- that one doesn't

        13   have the oval push hole.      So they look like they copied

        14   our money-clip shape.

11:59   15            MR. PEARCE:     We'll mark this as

        16   Exhibit 1015 -- 1015.

        17            (Deposition Exhibit 1015 was marked for

        18            identification and is attached hereto.)

        19            MR. PEARCE:     Mark this Exhibit 1016.

11:59   20            (Deposition Exhibit 1016 was marked for

        21            identification and is attached hereto.)

        22   BY MR. PEARCE:

        23       Q    Is this one identical, Mia?

        24       A    It looks like it, yes.

11:59   25       Q    There are some extra things here, which are a



                                             107

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 17 of 24 Page ID
                                     #:3025

         1   bit odd; but, otherwise, it looks identical?

         2       A    Yes.

         3            MR. PEARCE:     Mark this Exhibit 1017.

         4            (Deposition Exhibit 1017 was marked for

11:59    5            identification and is attached hereto.)

         6   BY MR. PEARCE:

         7       Q    Would you call this one identical, Mia?

         8       A    There are parts that are -- "identical" means

         9   exactly the same; so I would say no.

11:59   10       Q    Okay.    What part is -- what part is --

        11       A    There's a cash strap.

        12       Q    What is the cash strap, and how does that

        13   differ from your product?

        14       A    I don't know what the cash strap is.            I

12:00   15   frankly think it's a dumb idea.           And who would want a

        16   cash strap.     Your money can fall out.       So they are

        17   probably trying to get around our patent by doing that.

        18            MR. PEARCE:     Mark this as Exhibit 1016.

        19            MR. TAMSUT:     1018 if this is a new one.

12:00   20            MR. PEARCE:     I apologize.        1018.

        21            (Deposition Exhibit 1018 was marked for

        22            identification and is attached hereto.)

        23            THE WITNESS:      Are you going to take me through

        24   the entire Amazon catalog today?

12:00   25            MR. PEARCE:     I'm going to be taking you



                                             108

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 18 of 24 Page ID
                                     #:3026

         1   through a good number of them, Mia.          Yes.

         2             THE WITNESS:     Oh, okay.      Oh, wow, this is

         3   going to be fun.

         4             MR. PEARCE:    I apologize.

12:00    5             THE WITNESS:     I look forward to it.        Take your

         6   time.   Go ahead.   We can get online too if you'd like.

         7   BY MR. PEARCE:

         8       Q     Is this one identical to your product other

         9   than the fact that it includes the --

12:00   10       A     It does look identical, yes, except for --

        11   except for the brand name.       I should probably state

        12   that on the record that all of them looked identical by

        13   looking at a photo except for the brand name.

        14       Q     How about this one marked Exhibit 1019?

12:01   15       A     All the parts look identical except for the

        16   cash strap, which they did to get around our patent.

        17   They added that.

        18             (Deposition Exhibit 1019 was marked for

        19             identification and is attached hereto.)

12:01   20   BY MR. PEARCE:

        21       Q     So would you say this infringes your trade

        22   dress, in your understanding, or no?

        23       A     I am not a lawyer; so I can't answer that

        24   question.

12:01   25             MR. OSBORN:    Objection.       Legal conclusion.



                                             109

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 19 of 24 Page ID
                                     #:3027

         1             MR. PEARCE:    1020.    Mark this Exhibit 1020.

         2             (Deposition Exhibit 1020 was marked for

         3             identification and is attached hereto.)

         4             THE WITNESS:     Can you get me some water,

12:02    5   please.

         6   BY MR. PEARCE:

         7       Q     Would you say this product is identical to

         8   your product, Mia, as best you can tell?

         9       A     It looks identical the best I can tell except

12:02   10   for, again, the logo that they printed on there -- on

        11   there.

        12       Q     And, again, some strange additions, it looks

        13   like?

        14       A     Yeah.   Maybe you should call the Shaws [ph]

12:02   15   people too.

        16       Q     Yes.

        17       A     It's funny.

        18       Q     Yeah, that one is kind of interesting too.             I

        19   agree with you.

12:02   20             MR. PEARCE:    Mark this Exhibit 1012 [sic].

        21             (Deposition Exhibit 1021 was marked for

        22             identification and is attached hereto.)

        23   BY MR. PEARCE:

        24       Q     Does this look identical other than it is

12:02   25   upside down, Mia?



                                             110

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 20 of 24 Page ID
                                     #:3028

         1         A     It looks like it to me, but I can't -- yeah,

         2   probably, except for the "AD" on it.

         3               MR. PEARCE:   Right.      To your understanding,

         4   obviously.    I'm showing you a web page, I know.

12:02    5               Mark this Exhibit 1022.

         6               (Deposition Exhibit 1022 was marked for

         7               identification and is attached hereto.)

         8   BY MR. PEARCE:

         9         Q     How about this one, Mia?

12:03   10               Does it look identical to your product?

        11         A     It looks close, yes, except for they did this

        12   curvy imprint on the carbon fiber.          I don't know what

        13   that is.

        14         Q     Yeah.   I see that as well.

12:03   15               MR. PEARCE:   We looked at this one in the big

        16   list.     It's got the blue carbon fiber, Exhibit 1023.

        17               (Deposition Exhibit 1023 was marked for

        18               identification and is attached hereto.)

        19   BY MR. PEARCE:

12:03   20         Q     Does this one look identical other than the

        21   blue carbon fiber?

        22         A     Other than the blue color, it look's -- yeah,

        23   it looks like it's identical.

        24               MR. PEARCE:   Exhibit 1024.

12:03   25   ///



                                             111

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 21 of 24 Page ID
                                     #:3029

         1            (Deposition Exhibit 1024 was marked for

         2            identification is attached hereto.)

         3   BY MR. PEARCE:

         4       Q    This one, the carbon fiber looks a little

12:04    5   different to me; but, otherwise, is it identical to

         6   you?

         7       A    The carbon fiber photographs differently

         8   depending on the light.      So it looks like regular

         9   carbon fiber to me.     Yeah, it looks like they tried to

12:04   10   get around maybe our trade dress by changing that hole

        11   slightly and making it pointy, which it looks like it

        12   will probably rip your jeans open in your pocket.

        13       Q    It may be the picture cut off also.

        14       A    I don't know.

12:04   15       Q    It does look strange.        You are correct.

        16            MR. PEARCE:     I'm not going to do that one.           I

        17   can't see the back for that one.

        18            Mark this Exhibit 1025.

        19            (Deposition Exhibit 1025 was marked for

12:04   20            identification and is attached hereto.)

        21   BY MR. PEARCE:

        22       Q    As much as you can tell, Mia, does this look

        23   identical to your wallet?

        24       A    Yeah.    It's cut off; but, yes, it does from

12:05   25   what I can see.



                                             112

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 22 of 24 Page ID
                                     #:3030

         1             MR. PEARCE:    Just two more, and then we can go

         2   to lunch, Mia.

         3             THE WITNESS:     Yeah.      I'm starving.

         4             MR. PEARCE:    Exhibit 1026 I'd like this

12:05    5   marked, please.

         6             (Deposition Exhibit 1026 was marked for

         7             identification and is attached hereto.)

         8   BY MR. PEARCE:

         9       Q     Does this one look identical to your wallet?

12:05   10       A     I mean, you keep using the word "identical."

        11   They are not identical because they are using different

        12   trademarks and trade names -- or names.          So all but

        13   that, I would say yes.

        14       Q     Okay.    So this one uses tie ropes, for

12:05   15   example, or something.

        16       A     Yes.

        17       Q     Anything other than that?

        18             It looks identical?

        19       A     It looks -- I don't have the product in my

12:05   20   hands; but from here, it looks like it, yes.            It would

        21   be confusing to a consumer.

        22       Q     Right.

        23             MR. PEARCE:    I'm not doing that one either.

        24   Another printout from Amazon.          This one is for brand

12:06   25   REGC.   Please mark Exhibit 1027.



                                             113

                                        MIA KAMINSKI
  Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 23 of 24 Page ID
                                     #:3031

         1             (Deposition Exhibit 1027 was marked for

         2             identification and is attached hereto.)

         3   BY MR. PEARCE:

         4       Q     Other than the logo again or "REGC" on the

12:06    5   money clip, does this look identical to your product,

         6   Mia?

         7       A     Yes.

         8             MR. PEARCE:     I think -- let's go off the

         9   record.   I think we are done for lunch here.

12:06   10             THE WITNESS:     What time do you guys want to

        11   resume?

        12             THE VIDEOGRAPHER:      We are going off the

        13   record.   The time is 12:06 p.m.

        14             (Lunch recess.)

13:23   15             (Mr. Lobbin is not present.)

        16             THE VIDEOGRAPHER:      We are going back on the

        17   record.   The time is 1:37 p.m.

        18   BY MR. PEARCE:

        19       Q     Mia, I've have been calling you "Mia" this

13:38   20   afternoon.   Would you rather me call you Ms. Kaminski,

        21   or is Mia okay?

        22       A     You can call me anything you want as long as

        23   it's not derogatory.

        24       Q     Excellent.     I appreciate that.      When we

13:38   25   were -- just before we were leaving, we were, sort of,



                                             114

                                        MIA KAMINSKI
Case 2:20-cv-04556-AB-JC Document 102-11 Filed 03/19/21 Page 24 of 24 Page ID
                                   #:3032

    1               Before completion of the deposition, review of

    2    the transcript [xx] was [ ] was not requested.              If

    3    requested, any changes made by the deponent (and

    4    provided to the reporter) during the period allowed,

    5    are appended hereto. (Fed. R. Civ. P. 30(e)).

    6

    7

    8    Dated: November 18, 2020

    9

   10

   11                     ___________________________________

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                           220

                                      MIA KAMINSKI
